JS 44 (Rev. 06/17)
                     Case 1:19-cv-00596-MN Document 1-8 Filed 03/29/19 Page 1 of 1 PageID #: 163




   THE LOVESAC COMPANY                                       BURROW, INC.

                                           S)                                (IN U.S. PLAINTIFF CASES ONLY)




                                                                         1                                    4       4


                                                                         2                           and      5       5


                                                                         3                                    6       6

                                                                                                                  .

                                                                             422 Appeal 28 USC 158




                                                                             864 SSID Title XVI




                                                                   5




          03/29/2019
